Citation Nr: 0604208	
Decision Date: 02/14/06    Archive Date: 02/22/06

DOCKET NO.  00-23 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left hip disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran served on active duty from July 1986 to February 
1990.  He also served on active duty from January 31, 1991, 
to February 13, 1991.

The current appeal comes before the Board of Veterans' 
Appeals (Board) from a June 1999 rating decision issued by 
the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied service 
connection for mild cervical strain, a left leg condition, 
and a left hip condition.

The veteran was afforded a hearing before a Member of the 
Board in June 2002.

In August 2002, the Board ordered further development 
regarding service connection for left leg and left hip 
disabilities.  Thereafter, the case was sent to the Board's 
Evidence Development Unit (EDU), to undertake the requested 
development.  

In September 2002, the Board denied service connection for 
mild cervical strain and noted that that the issues regarding 
service connection for left leg and left hip disabilities 
would be the subject of another decision. 

This case was remanded in September 2003.  In a December 2004 
rating action the RO granted service connection for mild 
radiculopathy of the left lower extremity.  The case has been 
returned to the Board for review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

As referred to above, the Board remanded this case in 
September 2003.  The Board requested VA examination.  The 
Board requested that the examiner review the C-file and 
render an opinion as to the nature and severity of any left 
leg or left hip disability.  A review of the March 2004 VA 
examination report shows that the examiner opined that the 
veteran's left leg and left hip radiculopathy was as likely 
as not related to his service-connected back disability.  On 
examination the physician reported that there were no left 
hip abnormalities or defects.  However, in reporting the 
X-ray results the physician noted "probable calcific 
capsulitis of the left hip joint cannot be excluded."  It is 
not clear from the examination report whether there is a 
definitive diagnosis of calcific capsulitis of the left hip 
and, if so, whether calcific capsulitis (if definitively 
diagnosed) is related to his service-connected back 
disability.  Further explanation is needed.  

The United States Court of Appeals for Veterans Claims 
(Court) has held, in Stegall v. West, 11 Vet. App. 268 (1998) 
that a Remand by the Court or the Board confers on the 
claimant, as a matter of law, the right to compliance with 
the remand orders.

In view of the above, the case is remanded to the RO via the 
AMC in Washington DC for the following:

1.  The RO should make arrangements with 
the Bay Pines, Florida, VA medical 
facility for the veteran's claims folder 
to be forwarded to the examiner who 
conducted the VA examination in March 
2004 (or, if unavailable, to another 
appropriate VA reviewer) in order to 
review the claims folder.  The examiner 
should express an opinion as to 1) 
whether the veteran has a left hip 
disability (other than left hip 
radiculopathy) 2) if so, what is the 
additional disability and 3) whether it 
is as likely or not that any diagnosed 
left hip disability is related to 
military service or to the 
service-connected back disability.  If 
needed another examination should be 
scheduled and any necessary tests and 
studies should be performed.  All 
examination findings and the complete 
rationale for all opinions expressed and 
conclusions reached should be set forth 
in a legible report.

2.  If any benefit sought on appeal, for 
which a notice of disagreement (NOD) has 
been filed, remains denied, the appellant 
and representative should be furnished a 
supplemental statement of the case (SSOC) 
including the right knee disability, and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 


